        Case 1:18-cv-12451-NMG Document 26-1 Filed 04/15/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 SECURITIES AND EXCHANGE
 COMMISSION,                                                  Civil Action No. 18-CV-12451
                     Plaintiff,                               (NMG)
     v.

 MORRIE TOBIN, MILAN PATEL,
 MATTHEW LEDVINA, DANIEL
 LACHER, BRIAN QUINN, AND DAVID
 SKRILOFF,
                      Defendants.


                       CONSENT OF DEFENDANT MORRIE TOBIN

       1.      Defendant Morrie Tobin (“Defendant”) acknowledges having been served with

the complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over

Defendant and over the subject matter of this action.

       2.      Defendant has pleaded guilty to criminal conduct relating to certain matters

alleged in the complaint in this action. Specifically, in United States v. Morrie Tobin et al., No.

1:18-CR-10444-NMG (D. Mass.), Defendant pleaded guilty to one count of conspiracy to

commit securities fraud in violation of 18 U.S.C. § 371 and one count of securities fraud, aiding

and abetting, in violation of 15 U.S.C. §§ 78j(b) and 78ff and 18 U.S.C. § 2. This Consent shall

remain in full force and effect regardless of the existence or outcome of any further proceedings

in United States v. Tobin et al.

       3.      Defendant hereby consents to the entry of the final Judgment in the form attached

hereto (the “Final Judgment”) and incorporated by reference herein, which, among other things:

            a. permanently restrains and enjoins Defendant from violations of Section 10(b) of

               the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)]



                                                 1
        Case 1:18-cv-12451-NMG Document 26-1 Filed 04/15/21 Page 2 of 5




               and Rules 10b-5(a) and (c) promulgated thereunder [17 C.F.R. § 240.10b-5(a) and

               (c)]; Sections 17(a)(1) and (3) of the Securities Act of 1933 (the “Securities Act”)

               [15 U.S.C. §§ 77q(a)(1) and (3)]; and Sections 5(a) and (c) of the Securities Act

               [15 U.S.C. § 77e(a) and (c)]; and

            b. permanently bars Defendant from participating in an offering of penny stock,

               including engaging in activities with a broker, dealer, or issuer for purposes of

               issuing, trading, or inducing or attempting to induce the purchase or sale of any

               penny stock. A penny stock is any equity security that has a price of less than five

               dollars, except as provided in Rule 3a51-1 under the Exchange Act [17 C.F.R.

               240.3a51-1].

       4.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       5.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.

       6.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       7.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

       8.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.



                                                   2
        Case 1:18-cv-12451-NMG Document 26-1 Filed 04/15/21 Page 3 of 5




       9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

       10.     Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court’s entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and

other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

       11.     Defendant understands and agrees to comply with the terms of 17 C.F.R.

§ 202.5(e), which provides in part that it is the Commission's policy “not to permit a defendant or



                                                 3
        Case 1:18-cv-12451-NMG Document 26-1 Filed 04/15/21 Page 4 of 5




respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings.” As part of Defendant’s agreement to

comply with the terms of Section 202.5(e), Defendant acknowledges the guilty plea for related

conduct described in paragraph 2 above, and: (i) will not take any action or make or permit to be

made any public statement denying, directly or indirectly, any allegation in the complaint or

creating the impression that the complaint is without factual basis; (ii) will not make or permit to

be made any public statement to the effect that Defendant does not admit the allegations of the

complaint, or that this Consent contains no admission of the allegations; and (iii) upon the filing

of this Consent, Defendant hereby withdraws any papers filed in this action to the extent that

they deny any allegation in the complaint. If Defendant breaches this agreement, the

Commission may petition the Court to vacate the Final Judgment and restore this action to its

active docket. Nothing in this paragraph affects Defendant’s: (i) testimonial obligations; or (ii)

right to take legal or factual positions in litigation or other legal proceedings in which the

Commission is not a party.

       12.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

       13.     In connection with this action and any related judicial or administrative

proceeding or investigation commenced by the Commission or to which the Commission is a



                                                  4
Case 1:18-cv-12451-NMG Document 26-1 Filed 04/15/21 Page 5 of 5
